       Case 6:19-cv-01222-EFM-TJJ Document 1 Filed 08/26/19 Page 1 of 6




                             UNITED STATES DISTRICT COURT
                                  DISTRICT OF KANSAS

UNITED STATES OF       AMERICA,              )
                                             )
                      Plaintiff,             )
                                             )
               v.                            )       Case      No. 19- 01222
                                             )
$79,500.00 IN UNITED    STATES               )
CURRENCY, More or      less,                 )
                                             )
                      Defendant.             )
                                             )

                          COMPLAINT FOR FORFEITURE IN REM

       Plaintifi United   States of America, by and through its attomeys, Stephen R. McAllister,

United States Attomey for the District of Kansas, and Colin Wood, Special Assistant United States

Attomey, brilgs this complaint and alleges as follows in accordance with Supplemental Rule G(2)

ofthe Federal Rules of Civil Procedure:

                                  NATURE OF THE ACTION

       1.      This is an action to forfeit and condemn to the use and benefit ofthe United States

of America the following property: $79,500.00 in U.S. Currency, more or less (hereinafter

"defendant property"), for violations of 21 U.S.C. S 841   .




                                  THE DEFENDANT IN REM

       2.      The defendant property consists of: $79,500.00 in United States currency, more or

less, that was seized by the Kansas Highway Patrol on or about June 23, 2019 during a traffic

investigation ofa rented 2019 Nissan Sentra driven by Juan Escovedo Jr. on I-70 at milepost224
        Case 6:19-cv-01222-EFM-TJJ Document 1 Filed 08/26/19 Page 2 of 6




in Ellsworth County, in the District of Kansas. The currency is cunently in the custody of the

United States Marshal Service.

                                    JURISDICTION AND VENUE

        3.       Plaintiffbrings this action in rem in its own righl to forleit and condemn the

defendant property. This Court has jurisdiction over an action commenced by the United States

under 28 U.S.C. S 1345, and over an action for forfeiture under 28 U.S.C. S 1355.

        4.       This Court has in rez jurisdiction over the defbndant property under 28 U.S.C.

1355(b). Upon filing this complaint, the plaintilf requests that the Court issue an arrest warrant

in rem pursruant to Supplemental Rule G(3)(b), which the       plaintiffwill   execute upon the property

pursuant to 28 U.S.C. S 1355(d) and Supplemental Rule G(3)(c).

        5.       Venue is proper in this district pursuant to 28 U.S.C. S 1355(bXl), because the

acts or omissions giving rise to the forfeiture occurred in this district and/or pursuant to 28

U.S.C. S I 395, because the defendant property is located in this district.

                                      BASIS FOR FORFEITUR"E

        6.       The defendant property is subject to forfeiture pursuant to     2l   U.S.C. S 881(aX6)

because   it constitutes   1) money, negotiable instruments, securities and other things    ofvalue

furnished or intended to be furnished in exchange for a controlled substance in violation of the

Controlled Substances Act; and/or 2) proceeds traceable to such an exchange; and/or 3) money,

negotiable instruments, and securities used or intended to be used to lacilitate a violation ofthe

Controlled Substances Act.

        7.       Supplemental Rule G(2)(f) requires this complaint to state sfficiently detailed

.facts to support a reasonable belief that lhe government will be able to meel its hurden       ofproof
          Case 6:19-cv-01222-EFM-TJJ Document 1 Filed 08/26/19 Page 3 of 6




at   trial.   Sttch facts and circumstances supporting the seizure and forfeiture of the defendant

property are contained in Exhibit A which is attached hereto and incorporated by reference.

                                         CLAIM FOR RELIEF

          WHEREFORE, the plaintiffrequests that the Court issue a warrant for the anest of the

defendant property; that notice ofthis action be given to all persons who reasonably appear to be

potential claimants of interests in the properties; that the defendant property be forfeited and

condemned to the United States of America; that the plaintiff be awarded its costs and

disbursements in this action; and for such other and further reliefas this Court deems proper and

just.

         The United States hereby requests that trial of the above entitled matter be held in the

Citv of Wichita. Kansas.

                                                         Respectfully submitted,

                                                         STEPHEN



                                                                   .   wooD. #19800
                                                         Special Assistant United States Attomey
                                                         1200 Epic Center, 301 N. Main
                                                         Wichita, Kansas 67202
                                                         (316)269-648r
                                                         Fax (316) 269-6484
     Case 6:19-cv-01222-EFM-TJJ Document 1 Filed 08/26/19 Page 4 of 6




                                       DECLARATION

       I, Shawn Herrman, Task Foroe Offlcer with the Drug Enforcement Administration in the

District of Kansas,

       I have read the oontents ofthe foregoing Complaint for Forfeiturc, 8nd the exhibit

thercto, and the staternents oontained thetein ar€ Eue to the best of my knowledge and belief'

       I declare under penalty ofperjury that the foregoing is tue and corrcot.

       Execurcdonthis     I Idavor dr.5r,rf .zote.

                                                     TFO Shawn Hernnan
                                                     DEA
    Case 6:19-cv-01222-EFM-TJJ Document 1 Filed 08/26/19 Page 5 of 6




                                AEPIDAVIT
  I,   Shawn Herrman,            duly sworn, depose and states:
                        being first
L. Affiant has been employed with the Kansas Highway Patrol
 (KHP) since January 2072, and has been cros s -des ignated as a DEA
Task Force Officer since June 20!7 - My duties include
investigation of violations of the control-led substance Act'
Title 21 of the United States Code and forfeitures thereto.
2. The information contained in this report is known to
affiant through personal direct knowledge, and,/or through a
review of official- rePorts prepared by other l-aw enforcement
personneL. This report is submitted in support of a federal
forfeiture proceeding.
3. On June 23, 20f9, Kansas Highway Patrol Trooper Dylan
Frantz stopped for a traffic violation a rented Nissan Sentra on
I-70 near nilepost 224 ln Ellsworth county, in the District of
Kansas. The driver was identified as Juan ESCOVEDO Jr' and the
passenger as Jane MONES' ESCOVEDO has a criminal history
involving controlled substances.
4. Though their traveL pLans conflicted' MoNES said that
EScovEDo had flown from Las vegas, Nevada to st' Louis, Missouri
the day before the stop- MONES flew from Las Vegas, Nevada to
St. touis, Missouri earLier the morning of the stop' MONES said
that they were then driving the rented car back to Henderson'
Nevada   .


5. During the event, the vehicle was searched' Trooper Frantz
found 9?9,500.00 in U's. currency wrapped in rubber bands inside
of a suitcase, and approximately one ounce of marijuana'
6. Both occupants denied ownership of the currency' and
ESCOVEDO told Troopers that he had found the currency in
                                                          the
bushes near a TGI Eridays restaurant in St' Louis' A photo on
EScovEDo's ce1l phone depicted a large amount of currency; and'
a text on the same phone concerned when someone was gorng co
pick up money.
7. Later, at another locationT a certified drug detection
canine gave a positive indication to the odor of controlled
substances coming fron the $79,500'00'
   Case 6:19-cv-01222-EFM-TJJ Document 1 Filed 08/26/19 Page 6 of 6




8. Based on the information set out above, the Affiant has
probable cause to believe that the $79,500.00 in U-s. currency
seized by the Kansas Highway Patrol constitutes money, or other
things of val-ue furnished, or intended to be furnished' in
exchange for a controLl-ed substance or proceeds traceab.le to
such an exchange, or was used' or intended to be used, to
facilitate one or rnore violations of Title 21, U.S.C' S 841
et.seq. Accordingly, the property is subject to forfeiture
Dursuant to Title 21, U.S.C. SS 853 and 881.




                                                  DEA



Sworn   to and subscribed befole             me   tnts /lslaay of August,   2019.




                    JASON R. WILKINS
                   Notary Public- State of
                                 . Zg.'Zoaz
